Title: Thomas Jefferson to Burwell Bassett, 2 August 1811
From: Jefferson, Thomas
To: Bassett, Burwell


          
                  Dear Sir 
                   
                     Monticello 
                     Aug. 2. 11.
          
			 I have duly recieved your favor of July 20th and thank you for the trouble you have been so good as to take in the case of M. Beauvois. to this I will not add by troubling you with the further enquiries you so kindly offer to make if necessary.
				 
			 it will be the duty of M. Beauvois’ agent to give me any further information necessary, as I am only requested to advise him in his proceedings. this I
				shall do on motives of common duty, that if M. de Beauvois has any rights, his being a foreigner & absent may be no obstacle to his recovery of them. I pray you to be assured of my esteem & respect.
          
            Th:
            Jefferson
        